In re Lewis, Jonathan; Prudential Property & Cas. Ins. Co.; — Defendants; Applying for Supervisory and/or Remedial Writs, Parish of Caddo, 1st Judicial District Court Div. C, No. 394,772-C; to the Court of Appeal, Second Circuit, No. 36416-CW.
Granted. Under the facts of this case, the trial court did not abuse its discretion in ordering plaintiff to submit to an evaluation by a vocational rehabilitation expert. Accordingly, the judgment of the court of appeal is reversed and the judgment of the trial court is reinstated.
CALOGERO, C.J., would deny the writ.
KIMBALL, J., would deny the writ.
KNOLL, J., would deny the writ.